OPINION — AG — THE STATE EXAMINER AND INSPECTOR IS REQUIRED, UPON REQUEST OF THE BOARD OF COUNTY COMMISSIONERS OF A COUNTY OR UPON ORDER OF THE GOVERNOR, AS PROVIDED FOR IN 74 O.S.H. 212, TO MAKE AN AUDIT OF THE COUNTY HOSPITAL FUND OF A COUNTY PROVIDED FOR IN 19 O.S.H. 786, AS AMENDED, AND IS REQUIRED BY 19 O.S.H. 171, TO MAKE AN AUDIT OF SUCH COUNTY HOSPITAL FUND EVERY TWO YEARS; AND 62 O.S.H. 331, 19 O.S.H. 177.2), NOT ONLY DOES NOT PRECLUDE THE MAKING OF SUCH AUDITS, BUT, ON THE OTHER HAND, AUTHORIZES THE PAYMENT OF THE EXPENSES THEREOF FROM THE MANDATORY APPROPRIATION FOR COUNTY AUDIT PURPOSES PROVIDED FOR IN 62 O.S.H. 331 CITE 74 O.S.H. 212, 19 O.S.H. 786 (JAMES C. HARKIN)